Exhibit 10.3

 

 

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT

 

 

SFX ENTERTAINMENT, INC.,

 

as Borrower

 

and

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Lender

 

 

DATE OF AGREEMENT:  December 12, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

Article I DEFINITIONS

1

Section 1.1

Defined Terms

1

Section 1.2

Other Definitional Provisions

9

Section 1.3

Times of Day

9

Section 1.4

Currency

9

 

 

 

Article II LETTER OF CREDIT

10

Section 2.1

Letter of Credit Facility

10

Section 2.2

Issuance

12

Section 2.3

Interest; Payment of Interest

12

Section 2.4

Maturity Date; Payment of Obligations

13

Section 2.5

Payments

13

Section 2.6

Lending Office

14

Section 2.7

Ranking of Obligations, Scope of Recourse; Security

14

Section 2.8

Computation of Interest and Fees

14

Section 2.9

Taxes

15

Section 2.10

Absolute Liability of Borrower

17

Section 2.11

Issuance Fee

17

 

 

 

Article III REPRESENTATIONS AND WARRANTIES

17

Section 3.1

Organization, Power and Authority

17

Section 3.2

Company Action

17

Section 3.3

Legal Right

17

Section 3.4

No Conflicts or Consents; Compliance with Legal Requirements

18

Section 3.5

Enforceable Obligations

18

Section 3.6

Financial Statements

18

Section 3.7

No Untrue Statement; Absence of Undisclosed Liabilities

18

Section 3.8

No Litigation

19

Section 3.9

Taxes

19

Section 3.10

Chief Executive Office; Records

19

Section 3.11

Compliance with Legal Requirements

19

Section 3.12

Anti-money Laundering

19

Section 3.13

Foreign Trade Regulations

19

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

Section 3.14

Solvency

20

Section 3.15

No Setoff

20

 

 

 

Article IV AFFIRMATIVE COVENANTS

20

Section 4.1

Reports and Notices; Access

20

Section 4.2

Insurance

20

Section 4.3

Payment of Taxes

21

Section 4.4

Maintenance of Existence and Rights; Ownership

21

Section 4.5

Notices

21

Section 4.6

Compliance with Law

21

Section 4.7

Authorizations and Approvals

21

Section 4.8

Listing

22

Section 4.9

Pledged Account

22

 

 

 

Article V NEGATIVE COVENANTS

22

Section 5.1

Indebtedness

22

Section 5.2

Liens

22

Section 5.3

Restricted Payments

23

Section 5.4

Mergers or Dispositions

24

Section 5.5

Constituent Instruments

24

Section 5.6

Sale and Leaseback Transactions

24

Section 5.7

Affiliate Transactions

24

 

 

 

Article VI CONDITIONS PRECEDENT TO ISSUANCE OF LETTER OF CREDIT

24

Section 6.1

Conditions to Issuance of Letter of Credit

24

 

 

 

Article VII EVENTS OF DEFAULT; REMEDIES

26

Section 7.1

Events of Default

26

Section 7.2

Remedies

28

 

 

 

Article VIII MISCELLANEOUS

29

Section 8.1

Amendments

29

Section 8.2

Setoff

29

Section 8.3

Waiver

30

Section 8.4

Payment of Expenses

30

Section 8.5

Indemnification by Borrower

30

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

Section 8.6

Notice

31

Section 8.7

Governing Law

32

Section 8.8

Waiver of Trial by Jury; No Marshalling of Assets

33

Section 8.9

Submission To Jurisdiction; Waivers

33

Section 8.10

Invalid Provisions

33

Section 8.11

Entirety

33

Section 8.12

Successors and Assigns

34

Section 8.13

Maximum Interest, No Usury

34

Section 8.14

Headings

35

Section 8.15

Patriot Act Notice

35

Section 8.16

Multiple Counterparts

35

Section 8.17

Confidentiality

35

Section 8.18

Construction; Conflict with Other Loan Documents

36

Section 8.19

Further Assurances

36

Section 8.20

Treatment of Certain Information

36

 

iii

--------------------------------------------------------------------------------


 

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT

 

THIS LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT, dated as of December 12,
2013, by and between SFX ENTERTAINMENT, INC., a corporation duly formed in the
State of Delaware, as borrower (“Borrower”) and DEUTSCHE BANK AG, NEW YORK
BRANCH, as lender (“Lender”).

 

RECITALS:

 

WHEREAS, Borrower has requested that Lender issue a standby letter of credit on
Borrower’s behalf in the original face amount of BRL150,000,000;

 

WHEREAS, Borrower will grant a Lien on the Collateral pursuant to the Security
Agreement to secure Borrower’s Obligations hereunder; and

 

WHEREAS, as a condition to issuing such standby letter of credit on behalf of
Borrower, Lender requires that Guarantor execute and deliver the Guaranty to
Lender.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration the parties hereto do hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Defined Terms.  For the purposes
of this Agreement, unless otherwise expressly defined, the following terms shall
have the respective meanings assigned to them in this Section 1.1 or in the
Section or recital referred to:

 

“Affiliate” of any Person means any other Person that, directly or indirectly,
Controls or is Controlled by, or is under common Control with, such Person.

 

“Agreement” means this Letter of Credit Reimbursement Agreement, as same may be
amended, supplemented, renewed, extended, replaced, or restated from time to
time.

 

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel and the allocated cost of internal legal services and
all disbursements of internal counsel.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §101, et
seq.

 

“Barclays Debt” means all Indebtedness owed by SFX Intermediate Holdco II, LLC
and SFX Intermediate Holdco I, LLC under that certain Credit Agreement dated as
of March 15, 2013 with Barclays Bank PLC, UBS Securities LLC and Jefferies Group
LLC and any other lenders named thereunder, as the same may be amended,
supplemented, renewed, extended, replaced or restated from time to time.

 

“Borrower” is defined in the first paragraph hereof.

 

--------------------------------------------------------------------------------


 

“Brazil” means the Federative Republic of Brazil.

 

“BRL” means the lawful currency of Brazil.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized to close under applicable Legal
Requirements and, if such day relates to any LIBOR Advance, means any such day
on which dealings in Dollar deposits are conducted by and between banks in the
London interbank Eurodollar market.

 

“Capital Lease” means, as to any Person, any lease of any property by that
Person as lessee which is accounted for as a capital lease on the balance sheet
of that Person under GAAP.

 

“Change of Control” (a) (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than Permitted Holders, of
Equity Interests representing more than thirty percent (30%) of either the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in Borrower, and (ii) the ownership,
directly or indirectly, beneficially or of record, by Permitted Holders of
Equity Interests in Borrower representing in the aggregate a lesser percentage
of either the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in Borrower than such
Person or group referred to in the immediately preceding clause (i); (b) the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Borrower by Persons who were neither (i) nominated by a majority of
the board of directors of Borrower or Permitted Holders nor (ii) appointed by
directors so nominated; (c) the Disposition of, or incurrence of any Liens or
other encumbrances on, any of Borrower’s outstanding voting Equity Interests in
any of its Subsidiaries; (d) a direct or indirect sale, transfer or other
conveyance or disposition, in any single transaction or series of transactions,
of all or substantially all of the assets of Borrower; or (e) any “change in/of
control” or any comparable term under, and as defined in any document evidencing
Indebtedness of Borrower which gives the holder of such Indebtedness the right
to accelerate or otherwise require payment of such Indebtedness prior to the
maturity date thereof.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Legal Requirement;
(b) any change in any Legal Requirement or in the administration, interpretation
or application thereof by any Governmental Authority; or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority.

 

“Closing Date” means December 12, 2013.

 

“Collateral” is defined in Section 2.7(c) hereof.

 

“Constituent Instruments” means, with respect to any Person, its: 
(a) certificate of incorporation and by-laws, if a corporation; (b) certificate
of limited partnership and agreement of limited partnership, if a limited
partnership; (c) partnership agreement, if general partnership; (d) certificate
of formation and operating agreement or comparable agreement, if a limited

 

2

--------------------------------------------------------------------------------


 

liability company; or (d) comparable instruments for any other type of entity,
including, with respect to a trust, any agreement or instrument creating such
trust.

 

“Control” means (including, with its correlative meanings, “Controlled by”,
“Controlled” and “under common Control with”) the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

 

“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including without limitation the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time.

 

“Default Rate” means four percent (4.00%) per annum above the then applicable
interest rate.

 

“Disposition” means (including, with its correlative meaning, “Dispose of”) any
sale, lease, assignment, transfer or other disposition of any asset of Borrower.

 

“Dollars” and the sign “$” means lawful currency of the United States of
America.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Event of Default” is defined in Section 7.1 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Act Filings” means Borrower’s filings under the Exchange Act made
prior to the date hereof.

 

“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower hereunder:
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by any jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located or
in which it conducts business; (b) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which
Borrower is located; and (c) any United States federal withholding Tax imposed
pursuant to FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code or any fiscal or regulatory legislation, rules or

 

3

--------------------------------------------------------------------------------


 

practices adopted pursuant to any intergovernmental agreement that the United
States has entered into in connection with the implementation of such Sections
of the Internal Revenue Code.

 

“Foreign Lender” means, with respect to Borrower, any Person who, pursuant to
Section 8.12 hereof, becomes a lender hereunder and is organized under the laws
of a jurisdiction other than that in which Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the American Institute of Certified Public Accountants
or by the Financial Accounting Standards Board or through other appropriate
boards or committees thereof, and that are consistently applied for all periods,
after the date hereof, so as to properly reflect the financial position of
Borrower, except that any accounting principle or practice required to be
changed by the Financial Accounting Standards Board (or other appropriate board
or committee of the said Board) in order to continue as a generally accepted
accounting principle or practice may be so changed.

 

“Governmental Authority” means any foreign governmental authority, the United
States of America, any State of the United States of America, and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court wheresoever situated having
jurisdiction over Borrower or Lender, or any of their respective businesses,
operations, assets or properties or the Collateral.

 

“Guarantor” means Robert F.X. Sillerman and his heirs, administrators,
executors, successors and assigns.

 

“Guaranty” means that certain Springing Unconditional Guaranty dated as of the
date hereof executed and delivered by Robert F.X. Sillerman to Lender, as same
may be amended, supplemented, renewed, extended, replaced, or restated from time
to time.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties and similar instruments;

 

(c)                                  all net obligations of such Person under
any Swap Contracts;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property purchased or services rendered (other than
trade accounts payable in the ordinary course of business) or to fund capital or
make an investment in another Person;

 

4

--------------------------------------------------------------------------------


 

(e)                                  all indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being acquired by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse;

 

(f)                                   all obligations of such Person pursuant to
revolving credit agreements or similar arrangements (which obligations shall be
deemed to equal the maximum aggregate principal amount of loans that may be made
thereunder whether currently outstanding or undrawn and available);

 

(g)                                  all Capital Leases; and

 

(h)                                 all obligations of such Person in respect of
any of the foregoing, and in respect of any guarantees or contingent or similar
obligations in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” is defined in Section 8.5 hereof.

 

“Information” is defined in Section 8.17 hereof.

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

 

“IPO” means the initial public offering of the Equity Interests of any of
Borrower’s Subsidiaries (or, in each case, any successor thereto) pursuant to a
registration statement under the Securities Act.

 

“Legal Requirement” means, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, court orders, decrees, directed duties,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“Lending Office” means the office of Lender at 345 Park Avenue, 14th Floor, New
York, New York 10154, or such other office or offices as Lender may from time to
time notify Borrower.

 

5

--------------------------------------------------------------------------------


 

“Letter of Credit” means that certain Irrevocable Standby Letter of Credit in
the original face amount of BRL150,000,000 issued by Lender and confirmed by
Deutsche Bank S.A.-Banco Alemão naming Borrower, as applicant, and Roberto
Medina, as Representative, as beneficiary, a copy of which is attached hereto as
Exhibit A.

 

“Letter of Credit Application” means the application for the issuance of the
Letter Credit in form and substance prescribed by Lender and which is in form
and substance satisfactory to Lender.

 

“Letter of Credit Obligations” means all outstanding obligations (including all
payments made under or in respect of the Letter of Credit and charges and
expenses) incurred by Lender, whether direct or indirect, contingent or
otherwise, due or not due, in connection with the issuance by Lender of the
Letter of Credit.

 

“Lien” means any lien, mortgage, security interest, tax lien, pledge,
encumbrance, or conditional sale or title retention arrangement, or any other
interest in property designed to secure the repayment of indebtedness, whether
arising by agreement or under common law, any statute or other law, contract, or
otherwise.

 

“Loan Documents” means this Agreement, the Letter of Credit Application, the
Guaranty, the Security Agreement and such other documents, agreements, consents,
affidavits or instruments which have been or will be executed in connection with
this Agreement or any such other agreement or instrument and any additional
documents delivered in connection with this Agreement and the transactions
contemplated hereunder, each as same may be amended, supplemented, renewed,
extended, replaced, or restated from time to time, together with all attachments
thereto.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the Collateral (taken as a whole) or the operations,
business, properties, liabilities (actual or contingent) or condition (financial
or otherwise) of Borrower or Guarantor; (b) a material impairment of the ability
of Borrower or Guarantor to perform its obligations under any Loan Document,
including, without limitation, payment of the Obligations in accordance with the
terms hereof; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against Borrower or Guarantor or any other
Person of any Loan Document to which such Person is a party.

 

“Maturity Date” means the earlier to occur of (i) March 30, 2014 or (ii) the
date upon which Lender declares the Obligations due and payable after the
occurrence and during the continuance of an Event of Default pursuant to the
terms hereof.

 

“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable law on such day.

 

“Net Cash Proceeds” means, with respect to any sale or issuance of Equity
Interests or incurrence of Indebtedness, the aggregate cash proceeds received by
Borrower or any Subsidiary in connection therewith, net of (a) brokers’,
advisors’ and investment banking fees, (b) taxes paid, accrued or reasonably
estimated to be payable and (c) other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket costs, fees and
expenses

 

6

--------------------------------------------------------------------------------


 

(including reasonable Attorney Costs), in each case incurred in connection with
such transaction; provided, however, “Net Cash Proceeds” shall not include cash
proceeds received by any Subsidiary of Borrower (or any portion thereof) from
the incurrence of Indebtedness by such Subsidiary which (i) concurrently with
the incurrence thereof, are used to refinance the Barclays Debt or (ii) do not
exceed, when added to the outstanding principal amount of all other Indebtedness
of the Subsidiaries of Borrower (other than the Barclays Debt), $15,000,000.

 

“Obligations” means all present and future Indebtedness, obligations, and
liabilities of Borrower to Lender, and all renewals and extensions thereof, or
any part thereof including, without limitation, the Letter of Credit
Obligations, or any part thereof, arising pursuant to this Agreement (including,
without limitation, the indemnity provisions hereof) or any of the other Loan
Documents, and all interest accruing thereon, and Attorney Costs incurred in the
enforcement or collection thereof, regardless of whether such indebtedness,
obligations, and liabilities are direct, indirect, fixed, contingent, joint,
several, or joint and several; together with all indebtedness, obligations, and
liabilities of Borrower to Lender evidenced or arising pursuant to any of the
other Loan Documents, and all renewals and extensions thereof, or any part
thereof.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or similar taxes, charges or levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

 

“Patriot Act” means Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT) Act of 2001, Pub. L. No. 107-56 (2001), signed into law on October 26,
2001, as amended.

 

“Permitted Holders” means Robert F.X. Sillerman and his Affiliates.

 

“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, non-profit corporation, limited or
general partnership, limited liability company, sovereign government or agency,
instrumentality, or political subdivision thereof, or any similar entity or
organization.

 

“Pledged Account” has the meaning given to such term in the Security Agreement.

 

“Potential Default” means any event, the giving of notice of which or with the
lapse of time or both, would become an Event of Default.

 

“Prime Rate” means the prime lending rate as announced by Lender (or any
affiliate of Lender if no such rate is announced by Lender) from time to time as
its prime lending rate which rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  Any change
in the interest rate resulting from a change in the Prime Rate shall be
effective on the effective date of each change in the prime lending rate so
announced.

 

“Related Document” has the meaning given to such term in Section 2.1(e) hereof.

 

“SEC” means the U.S. Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.

 

7

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

 

“Security Agreement” means that certain General Pledge and Security Agreement
dated as of the date hereof made by Borrower in favor of Lender, as same may be
amended, supplemented, renewed, extended, replaced, or restated from time to
time.

 

“Solvent” as to any Person means that such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the Debtor
and Creditor Law of the State of New York.

 

“Spot Rate” means, on any date, as determined by Lender, the spot selling rate
posted by Bloomberg on its website for the sale of BRL for Dollars at
approximately 11:00 a.m., New York time, on such date (the “Applicable Quotation
Date”); provided, that if, for any reason, no such spot rate is being quoted,
the spot selling rate shall be determined by reference to such publicly
available service for displaying exchange rates as may be reasonably selected by
Lender, or, in the event no such service is selected, such spot selling rate
shall instead be the rate reasonably determined by Lender as the spot rate of
exchange in the market where its foreign currency exchange operations in respect
of the applicable currency are then being conducted, at or about 11:00 a.m., New
York time, on the Applicable Quotation Date for the purchase of Dollars for
delivery two (2) Business Days later.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding shares or other Equity Interests as to
have more than 50% of the ordinary voting power for the election of directors or
other managers of such corporation, partnership, limited liability company or
other entity.  Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of Borrower.

 

“Swap Contract” means: (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions (including, without limitation, puts, calls and covered
calls), currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement; and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap

 

8

--------------------------------------------------------------------------------


 

Contracts, the pre-settlement funding exposure thereunder from time to time
determined by the Lender or any Affiliate of Lender that is the counter-party
under such Swap Contract.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Uniform Customs” means, with respect to the Letter of Credit, the International
Standby Practices, ISP.

 

“U.S. Dollar Equivalent” means, at any time, with respect to any amount
denominated in BRL, the equivalent amount thereof in Dollars as determined by
Lender at such time on the basis of the Spot Rate for the purchase of Dollars
with BRL.

 

Section 1.2                                    Other Definitional Provisions.

 

(a)                                 All terms defined in this Agreement shall
have the above-defined meanings when used in any Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, unless otherwise defined in such other document.

 

(b)                                 Defined terms used in the singular shall
import the plural and vice versa.

 

(c)                                  The words “hereof,” “herein,” “hereunder,”
and similar terms when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provisions of this Agreement.

 

(d)                                 Section, Exhibit and Schedule references are
to the Loan Document in which such reference appears.

 

(e)                                  The term “including” is by way of example
and not limitation.

 

(f)                                   The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(g)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(h)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

Section 1.3                                    Times of Day.  Unless otherwise
specified in the Loan Documents, time references are to time in New York, New
York.

 

Section 1.4                                    Currency.  All calculations shall
be in Dollars.

 

9

--------------------------------------------------------------------------------


 

ARTICLE II
LETTER OF CREDIT

 

Section 2.1                                    Letter of Credit Facility.

 

(a)                                 On the Closing Date, Lender shall, subject
to the terms and conditions hereinafter set forth, issue the Letter of Credit. 
The Letter of Credit is being issued to guarantee a payment obligation of
Borrower owing to the beneficiary of the Letter of Credit.

 

(b)                                 On the Closing Date, Borrower shall deliver
to Lender the Letter of Credit Application completed and duly executed on behalf
of Borrower.  Unless otherwise agreed to by Lender in writing, Lender shall have
no obligation to renew, reinstate all or a portion of the amount of the Letter
of Credit, extend the expiration date of the Letter of Credit or otherwise alter
the initial terms of the Letter of Credit.

 

(c)                                  The Letter of Credit shall be subject to
the Uniform Customs and, to the extent not inconsistent therewith, the laws of
the State of New York.

 

(d)                                 Borrower shall be obligated to reimburse
Lender for each payment made under or in respect of the Letter of Credit in
Dollars.  Upon receipt from the beneficiary of the Letter of Credit of any
notice of a drawing under the Letter of Credit, Lender shall notify Borrower of
such drawing and the U.S. Dollar Equivalent of the amount of such drawing
promptly following the determination thereof.  Not later than 11:00 a.m. on the
first Business Day following the date of any payment by Lender under the Letter
of Credit, Borrower shall reimburse Lender in an amount equal to the amount of
such drawing in Dollars as provided in this Section 2.1(d) together with such
other amounts that become due pursuant to this Agreement or other instrument.

 

(e)                                  The obligations of Borrower to reimburse
Lender with respect to any Letter of Credit Obligations shall be absolute,
unconditional and irrevocable under any and all circumstances and shall be paid
strictly in accordance with this Agreement (except if arising from the gross
negligence or willful misconduct on the part of the Lender as determined by
final non-appealable judgment of a court of competent jurisdiction) irrespective
of:  (i) any lack of validity or enforceability of the Letter of Credit or of
any demand, application, reimbursement agreement or other agreement or
instrument relating thereto (collectively, the “Related Documents”); (ii) the
existence of any claim, setoff, defense or other right that Borrower or any
other Person may at any time have against the beneficiary under the Letter of
Credit, Lender, any of its correspondents or any other Person; (iii) any
improper or erroneous or mistaken payment by Lender under the Letter of Credit,
except in the case of Lender’s bad faith or gross (not mere) negligence or
willful misconduct; (iv) any supplement or waiver of or any consent to depart
from the terms of the Letter of Credit or Related Document; and (v) any other
circumstance or event whatsoever, whether or not similar to any of the
foregoing.

 

(f)                                   In the event Lender receives some but not
all of the documents against which a drawing under the Letter of Credit may be
made and, at Borrower’s request, Lender delivers such documents to Borrower,
against trust receipt or otherwise, prior to the presentation of the related
draft, Borrower agrees to pay to Lender on demand the amount of any claim made

 

10

--------------------------------------------------------------------------------


 

against Lender by reason thereof and authorizes Lender to pay or accept (as the
case may be) such draft when it is presented regardless of whether such draft or
any document which may accompany it complies with the terms of the Letter of
Credit.

 

(g)                                  Except insofar as instructions may be given
to Lender by Borrower in writing expressly to the contrary with regard to, and
prior to the opening of, the Letter of Credit, Borrower agrees that Lender and
any of its correspondents may:  (i) accept or pay any draft dated on or before
the expiration of any time limit expressed in the Letter of Credit, regardless
of when drawn and whether or when negotiated, provided that the other required
documents are dated on or prior to the expiration date of the Letter of Credit;
and (ii) accept documents of any character which comply with the provisions,
definitions, interpretations and practices contained in the Uniform Customs or
which comply with the laws or regulations in force in, or the customs or usages
of, the place of shipment or negotiation.

 

(h)                                 Neither Lender nor any of its correspondents
shall be responsible for: (i) the use which may be made of the Letter of Credit,
or any acts or omissions in connection therewith; (ii) the validity, sufficiency
or genuineness of documents, or of any endorsements thereon, even if such
documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; (iii) compliance with or circumstances
resulting from any laws, customs and regulations which may be effective in
countries of negotiation or payment of the Letter of Credit; (iv) any failure of
any draft, instrument or demand to bear any reference or adequate reference to
the Letter of Credit, any failure of documents to accompany any draft,
instrument or demand at negotiation or any failure of any Person to note the
amount of any draft, instrument or demand on the reverse of the Letter of Credit
or to surrender or take up the Letter of Credit or to send forward documents
apart from drafts, in each case as required by the terms of the Letter of
Credit, any of which requirements, if contained in the Letter of Credit, may be
waived by Lender; (v) any errors, omissions, interruptions or delays in
transmission or delivery of any message, by mail, telex, cable, telegraph,
wireless or otherwise, whether or not they be in cipher; (vi) any failure of any
document to conform to, or be presented under, the Letter of Credit in any
instance where Borrower or its agent, upon request, has received documents
and/or goods represented thereby; or (vii) any refusal by Lender or any of its
correspondents to pay or honor drafts drawn or purportedly drawn under the
Letter of Credit because of any applicable law, decree or edict, legal or
illegal, of any governmental agency now or hereafter in force, or for any other
matter beyond Lender’s control.  Lender shall not be responsible for any act,
error, omission, neglect or default under the terms of the Letter of Credit or
any Related Documents or otherwise, or for any insolvency or failure in business
of any of the correspondents of Lender.  None of the foregoing shall affect,
impair, or prevent the vesting of any of Lender’s rights or powers hereunder, or
Borrower’s obligations hereunder.  In furtherance of and extension of and not in
limitation of the specific provisions hereinabove set forth,  Borrower agrees
that any action taken, and any action or omission, by Lender or any of its
correspondents, in the absence of bad faith or gross (not mere) negligence or
willful misconduct on its part, under or in connection with the Letter of Credit
or the related drafts, instruments or demands, documents or goods shall be
binding on Borrower and shall not put Lender or any of its correspondents under
any resulting liability to Borrower.

 

(i)                                     In connection with the Letter of Credit,
Borrower, hereby appoints Lender, or its designee, as its attorney, with full
power and authority (i) to clear and resolve any

 

11

--------------------------------------------------------------------------------


 

questions of non-compliance of documents; (ii) to grant any extensions of the
maturity of, time of payment for, or time of presentation of, any drafts,
acceptances, or documents; and (iii) to agree to any amendments, renewals,
extensions, modifications, changes or cancellation of any of the terms or
conditions of any of the applications, the Letter of Credit, drafts or
acceptances; all in Lender’s sole name, all without notice to or consent from
Borrower.  Neither Lender nor its attorneys will be liable for any acts or
omissions nor for any error of judgment or mistakes of fact or law, except for
Lender’s or its attorney’s gross (not mere) negligence or willful misconduct. 
This power, being coupled with an interest, is irrevocable as long as the Letter
of Credit remains outstanding.

 

(j)                                    In the event Lender shall incur any
Letter of Credit Obligation, Borrower agrees to pay Lender all fees, charges and
commissions of Lender with respect thereto which fees, charges and commissions
may change from time to time without notice to Borrower.

 

(k)                                 In the event of any inconsistency between
the terms and conditions contained in any Letter of Credit Application or any
other document executed in connection with the Letter of Credit, the terms of
this Agreement shall control.

 

Section 2.2                                    Issuance.  Provided that all
conditions set forth in Section 6.1 hereof have been satisfied, Lender shall
issue the Letter of Credit on behalf of Borrower.

 

Section 2.3                                    Interest; Payment of Interest.

 

(a)                                 Interest Rate.  Borrower shall pay interest
to Lender on the aggregate outstanding Letter of Credit Obligations and all
other Obligations at a floating rate per annum equal to the sum of (i) the Prime
Rate and (ii) four percent (4%).  Accrued and unpaid interest on the Obligations
shall be due and payable on the Maturity Date and thereafter upon demand by
Lender.  No interest or fees shall accrue on undrawn amounts under the Letter of
Credit.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

 

(b)                                 Default Interest.  If any of the Obligations
are not paid when due, then (in lieu of the interest rate provided in
Section 2.3(a) hereof) the Obligations shall bear interest at the Default Rate,
from the date it was due to, but excluding, the date it is paid.  If any other
Event of Default hereunder shall occur, then (in lieu of the interest rate
provided in Section 2.3(a) hereof) the Obligations shall bear interest at the
Default Rate, from the date of the occurrence of such Event of Default until
such Event of Default is cured or is waived.

 

(c)                                  Determination of Rate.  Each change in the
rate of interest shall become effective, without prior notice to Borrower,
automatically as of the opening of business of Lender on the date of said
change.  At any time that any Letter of Credit Obligations are outstanding,
Lender shall notify Borrower of any change in Lender’s Prime Rate promptly
following the public announcement of such change.

 

(d)                                 Timing of Interest.  Interest on the Letter
of Credit Obligations and any portion thereof shall commence to accrue in
accordance with the terms of this Agreement and the other Loan Documents as of
the date of any payment under the Letter of Credit, notwithstanding

 

12

--------------------------------------------------------------------------------


 

whether Borrower received the benefit of such payments as of such date.  With
regard to the repayment of the Letter of Credit Obligations, interest shall
continue to accrue on any amount repaid until such time as the repayment has
been received in federal or other immediately available funds by Lender.

 

(e)                                  No Setoff, Deductions, etc.  All payments
hereunder shall be made without any deduction, abatement, set-off or
counterclaim whatsoever, the rights to which are specifically waived by
Borrower.

 

Section 2.4                                    Maturity Date; Payment of
Obligations.  All of the Obligations outstanding on the Maturity Date, together
with all accrued but unpaid interest thereon, shall be due and payable on the
Maturity Date, together with all other charges, fees, expenses and other sums
due and owing hereunder and under any other Loan Document.

 

Section 2.5                                    Payments.

 

(a)                                 Payments.  The entire unpaid principal
amount of the Obligations shall be due and payable by Borrower to Lender on the
Maturity Date as required under Section 2.4 hereof.  All payments on the
Obligations under this Agreement by Borrower to or for the account of Lender
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff by Borrower.  Except as otherwise expressly provided
herein, all payments by Borrower hereunder shall be made to Lender at Lending
Office in Dollars (or the U.S. Dollar Equivalent of obligations denominated in
BRL) and in immediately available funds not later than 11:00 a.m. on the date
such payment is due.  Funds received after 11:00 a.m. shall be treated for all
purposes as having been received by Lender on the first Business Day next
following receipt of such funds and any applicable interest or fees shall
continue to accrue.  If any payment to be made by Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.  All payments made on the Obligations
shall be credited, to the extent of the amount thereof, in the following manner:
(a) first, against all costs, expenses and other fees (including reasonable
Attorney Costs) arising under the terms hereof; (b) second, against the amount
of interest accrued and unpaid on the Obligations as of the date of such
payment; (c) third, against all Letter of Credit Obligations as of the date of
such payment; and (d) fourth, to all other amounts constituting any portion of
the Obligations.

 

(b)                                 Increased Costs.  If, by any Change of Law,
(i) Lender or its holding company or Lending Office shall be subject to any tax,
duty or other charge with respect to any portion of the Obligations, or the
basis of taxation of payments to Lender or its holding company or Lending Office
of the principal of or interest on any portion of the Obligations shall change
(except for changes in the rate of tax on the overall net income of Lender or
its holding company or Lending Office, imposed by the jurisdiction in which
Lender’s principal office or its holding company’s principal office or its
Lending Office is located); (ii) any reserve (including, without limitation, any
imposed by the Board of Governors of the Federal Reserve System), special
deposit, deposit insurance or similar requirement against assets of, deposits
with or for the account of, or credit extended by, Lender or its Lending Office
shall be imposed or deemed applicable or any other condition affecting any
portion of the Obligations shall be imposed on Lender or its Lending Office or
the secondary Eurodollar market; or (iii) Lender or its holding

 

13

--------------------------------------------------------------------------------


 

company or Lending Office is required to increase the amount of capital required
to be maintained or the rate of return on capital to Lender, or its holding
company or Lending Office, is reduced, and as a result of any of the foregoing
there shall be any increase in the cost to Lender of making, funding or
maintaining any portion of the Obligations, or there shall be a reduction in the
amount received or receivable by Lender or its holding company or Lending
Office, or in the rate of return to Lender or its holding company or Lending
Office, then Borrower shall from time to time, upon written notice from and
demand by Lender pay to Lender within five (5) Business Days after the date
specified in such notice and demand, additional amounts sufficient to compensate
Lender against such increased cost or diminished return (but provided that
Lender is also charging such additional amounts to other borrowers similarly
situated as Borrower).  A certificate as to the amount required to compensate
Lender, submitted to Borrower by Lender, shall, except for manifest error, be
final, conclusive and binding for all purposes.  The provisions of this
Section shall survive repayment of the Obligations and cancellation of this
Agreement.  Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.

 

Section 2.6                                    Lending Office.  Lender may: (a) 
designate its principal office or a branch, subsidiary or Affiliate as its
Lending Office (and the office to whose accounts payments are to be credited)
for the Obligations and (b) change its Lending Office from time to time by
notice to Borrower.

 

Section 2.7                                    Ranking of Obligations, Scope of
Recourse; Security.

 

(a)                                 Priority Obligations.  The Obligations of
Borrower shall be senior obligations of Borrower which Borrower hereby agrees to
repay upon the terms and conditions set forth herein and in the other Loan
Documents.  Nothing contained herein or in any other Loan Document shall be
deemed to be a release, waiver, discharge or impairment of this Agreement or
such other Loan Documents or a release of any Collateral, or shall preclude
Lender from seeking to exercise its rights hereunder or under the Security
Agreement and/or any other Loan Document or exercising any power of sale
contained therein in case of any Event of Default.

 

(b)                                 Guaranty.  The Obligations of Borrower are
guaranteed by Guarantor pursuant to the Guaranty.

 

(c)                                  Security.  The Obligations of Borrowers
shall be secured equally and ratably by the Liens in the Pledged Account and the
other collateral granted pursuant to the Security Agreement (collectively, the
“Collateral”).

 

Section 2.8                                    Computation of Interest and
Fees.  All computations of interest with respect to the Letter of Credit
Obligations shall be made by Lender on the basis of a year of 360 days for the
actual number of days (including the first day, but excluding the last day) in
the

 

14

--------------------------------------------------------------------------------


 

Interest Period for which such interest is payable; provided, however, that if
such computation shall cause the amount of interest payable hereunder to exceed
the Maximum Rate, all computations of interest shall be made upon the basis of a
year of 365 or 366 days, as applicable.  Computations of fees hereunder shall be
made by Lender on the basis of a year of 360 days for the actual number of days
(including the first day, but excluding the last day) for the period calculated.

 

Section 2.9                                    Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any Obligation hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then: (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.9) Lender receives an
amount equal to the sum it would have received had no such deductions been made;
(ii) Borrower shall make such deductions; and (iii) Borrower shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)                                 Payment of Other Taxes by Borrower.  Without
limiting the provisions of subparagraph (a) immediately above, Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by Borrower.  Borrower
shall indemnify Lender, immediately upon demand therefor for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.9) paid by Lender and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (except to the extent such penalties and interest have
arisen as a result of Lender’s failure to pay such amounts in a timely manner). 
A certificate as to the amount of such payment or liability delivered to
Borrower by Lender, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by Borrower to
a Governmental Authority, Borrower shall deliver to Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Lender.

 

(e)                                  Tax Forms.  Any assignee hereunder of
Lender shall deliver to Borrower (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such assignee becomes a
lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower, but only if such assignee is legally entitled to
do so), whichever of the following is applicable (it being understood and agreed
that if Lender or its assignee is not a United States Person and fails to
provide any such form as follows, Borrower shall not be required to make the
increased payments):

 

15

--------------------------------------------------------------------------------


 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party;

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI or Form W-9;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code: (i) a certificate to the effect that such Foreign Lender
is not: (1) a “bank” within the meaning of section 881(c)(3)(A) of the Internal
Revenue Code; (2) a “10 percent shareholder” of Borrower within the meaning of
section 881(c)(3)(B) of the Internal Revenue Code; or (3) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code; and
(ii) duly completed copies of Internal Revenue Service Form W-8BEN; or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit Borrower to determine the
withholding or deduction required to be made.

 

The parties hereto understand and agree that the tax forms required to be
provided by a Foreign Lender pursuant to this subparagraph (e) of this
Section 2.9 shall establish a complete exemption from United States federal
withholding tax with respect to payments required to be made hereunder by
Borrower that is resident for tax purposes in the United States.

 

(f)                                   Treatment of Certain Refunds.  If Lender
receives a refund of any Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
of Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that Borrower,
upon the request of Lender, agrees to repay the amount paid over to Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Lender in the event Lender is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.

 

(g)                                  FATCA.  If a payment made to Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), Lender shall deliver to
Borrower at the time or times prescribed by law and at such time or times
reasonably requested by Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation

 

16

--------------------------------------------------------------------------------


 

reasonably requested by Borrower as may be necessary for Borrower to comply with
its obligations under FATCA and to determine that Lender has complied with
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Section 2.10                             Absolute Liability of Borrower.  The
liability of Borrower shall be absolute and unconditional and without regard to
the liability of any other Person.  Furthermore, Borrower covenants and agrees
that its agreement to be liable hereunder is made notwithstanding the fact that
Borrower shall not receive any of the proceeds of the Letter of Credit.

 

Section 2.11                             Issuance Fee.  Borrower shall pay to
Lender, on the Closing Date, an issuance fee equal to $646,468.  Such fee shall
be deemed fully earned on the Closing Date and non-refundable, notwithstanding
that Borrower shall not receive any of the proceeds of the Letter of Credit.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

To induce Lender to issue the Letter of Credit hereunder, Borrower represents
and warrants to Lender that:

 

Section 3.1                                    Organization, Power and
Authority.  Borrower is a corporation duly organized, validly existing and in
good standing under the laws of State of Delaware; has full power and authority
and legal right and all governmental licenses, consents, and approvals necessary
to own and operate its properties and carry on its business as now conducted;
and is qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary, in each case with
such exceptions as would not reasonably be expected to have a Material Adverse
Effect.

 

Section 3.2                                    Company Action.  Borrower has all
necessary or other power and authority to execute, deliver and perform this
Agreement and the Loan Documents to which it is a party, and to perform all
obligations arising or created under this Agreement and the Loan Documents to
which it is a party; the execution, delivery and performance by Borrower of this
Agreement and the Loan Documents to which it is a party, and all obligations
arising or created under this Agreement and the Loan Documents to which it is a
party, have been duly authorized by all necessary and appropriate corporate or
other action on its part; and this Agreement and the Loan Documents to which it
is a party have each been duly and validly executed and delivered by Borrower.

 

Section 3.3                                    Legal Right.  Borrower has all
requisite legal right (a) to execute and deliver this Agreement and the Loan
Documents applicable to Borrower, together with all other documents contemplated
herein to be executed by Borrower, and to consummate the transactions and
perform the Obligations hereunder and thereunder, and (b) to own Borrower’s
properties and assets, in each case, except where the failure to have such legal
right would not, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

17

--------------------------------------------------------------------------------


 

Section 3.4                                    No Conflicts or Consents;
Compliance with Legal Requirements.  None of the execution and delivery of this
Agreement or the other Loan Documents, the consummation of any of the
transactions herein or therein contemplated, or the compliance with the terms
and provisions hereof or with the terms and provisions thereof, will contravene
or conflict with (a) the Borrower’s Constituent Instruments, (b) any Legal
Requirement to which Borrower is subject or any judgment, license, order, or
permit applicable to Borrower, except where the contravention or conflict with
such Legal Requirement or judgment, license, order, or permit or would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or (c) any indenture, mortgage, deed of trust, or other
material agreement or instrument to which Borrower is a party or by which
Borrower may be bound, or to which Borrower may be subject, except where the
contravention or conflict with such indenture, mortgage, deed of trust, or other
material agreement or instrument would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No
consent, approval, authorization, or order of any court or Governmental
Authority or third party is required in connection with the execution and
delivery by Borrower of this Agreement or the Loan Documents applicable to
Borrower or to consummate the transactions contemplated hereby or thereby.

 

Section 3.5                                    Enforceable Obligations.  This
Agreement and the other Loan Documents to which a Borrower is a party are the
legal, valid and binding obligations of Borrower, enforceable in accordance with
their respective terms, subject only to Debtor Relief Laws and general
principles of equity (regardless of whether enforcement is sought by proceeds in
equity or at law).

 

Section 3.6                                    Financial Statements.  The
financial statements of Borrower dated as of September 30, 2013 (which include a
balance sheet, income and expense statement and statement of contingent
liabilities), have heretofore been delivered to Lender and are true and correct
in all material respects, fairly present the financial condition of Borrower as
of the date thereof, and no material adverse change has occurred in the
financial condition of Borrower or the Collateral since the date thereof.

 

Section 3.7                                    No Untrue Statement; Absence of
Undisclosed Liabilities.

 

(a)                                 No Untrue Statement.  Neither this Agreement
nor any other document, certificate or statement furnished to Lender by
Borrower, contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein not misleading or incomplete. No representation or warranty of Borrower
contained herein or made hereunder and no report, statement, certificate,
schedule or other document furnished or to be furnished by Borrower in
connection with the transactions contemplated by this Agreement and any Loan
Document contains or will contain a misstatement of a material fact or omits or
will omit to state a material fact required to be stated therein in order to
make any statement contained therein, in light of the circumstances under which
it is made, not misleading; each representation and warranty shall survive the
execution and delivery of the Loan Documents and the issuance of the Letter of
Credit.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Absence of Undisclosed Liabilities. 
Borrower has no Indebtedness other than (i) the Obligations, and (ii) the
liabilities and obligations set forth in Borrower’s financial statements
previously delivered to Lender as described in Section 3.6 hereof.

 

Section 3.8                                    No Litigation.  There are no
actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending, or to the knowledge of Borrower, threatened,
against Borrower or the Collateral that would reasonably be expected to result
in a Material Adverse Effect.

 

Section 3.9                                    Taxes.  Subject to any right of
extension, all federal and material state and local tax returns required to be
filed by Borrower in any jurisdiction have been filed and all taxes,
assessments, fees, and other governmental charges upon Borrower or upon any of
its properties, income or franchises have been paid prior to the time that such
taxes could give rise to a Lien thereon.  There is no proposed tax assessment
against Borrower or any basis for such assessment which is material and is not
being contested in good faith.

 

Section 3.10                             Chief Executive Office; Records.  The
chief executive office of Borrower and the place where Borrower keeps its books
and records, including recorded data of any kind or nature, regardless of the
medium or recording, including software, writings, plans, specifications and
schematics, has been and will continue to be at Borrower’s office at 430 Park
Avenue, 6th Floor, New York, New York 10022 (unless Borrower notifies Lender in
writing promptly following the date of such change).  Borrower’s federal
taxpayer’s identification number is 90-0860047.

 

Section 3.11                             Compliance with Legal Requirements.  To
the best of Borrower’s knowledge, Borrower is in compliance in all material
respects with all material Legal Requirements which are applicable to Borrower
or its assets or properties.  The transactions described in the Loan Documents
shall be pursuant to the provisions of all applicable Legal Requirements and
will not conflict with such Legal Requirements.

 

Section 3.12                             Anti-money Laundering.  Borrower is not
a person (a) whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) who engages in
any dealings or transactions prohibited by Section 2 of such executive order, or
is otherwise associated with any such person in any manner violative of
Section 2, or (c) on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

 

Section 3.13                             Foreign Trade Regulations.  Borrower is
not (a) a person included within the definition of “designated foreign country”
or “national” of a “designated foreign country” in Executive Order No. 8389, as
amended, in Executive Order No. 9193, as amended, in the Foreign Assets Control
Regulations (31 C.F.R., Chapter V, Part 500, as amended), in the Cuban Assets
Control Regulations of the United States Treasury Department (31 C.F.R., Chapter
V, Part 515, as amended) or in the Regulations of the Office of Alien Property,
Department of Justice (8 C.F.R., Chapter II, Part 507, as amended) or within the
meanings of any of the said

 

19

--------------------------------------------------------------------------------


 

Orders or Regulations, or of any regulations, interpretations, or rulings issued
thereunder, or in violation of said Orders or Regulations or of any regulations,
interpretations or rulings issued thereunder; or (b) an entity listed in
Section 520.101 of the Foreign Funds Control Regulations (31 C.F.R., Chapter V,
Part 520, as amended).

 

Section 3.14                             Solvency.  Borrower has not entered
into the transactions hereunder or any Loan Document with the actual intent to
hinder, delay, or defraud any creditor and has received reasonably equivalent
value in exchange for its obligations hereunder and under the Loan Documents. 
On the date of the issuance of the Letter of Credit, Borrower is and will be
Solvent.

 

Section 3.15                             No Setoff.  There exists no right of
setoff, deduction or counterclaim on the part of Borrower against Lender or any
of Lender’s Affiliates.

 

ARTICLE IV
AFFIRMATIVE COVENANTS

 

So long as any portion of the Obligations remain outstanding hereunder, and
until payment in full of the Obligations under this Agreement and the other Loan
Documents, Borrower agrees that, unless Lender shall otherwise consent in
writing:

 

Section 4.1                                    Reports and Notices; Access. 
Borrower covenants and agrees that Borrower (i) shall keep and maintain complete
and accurate books and records, and (ii) shall permit Lender and any authorized
representatives of Lender to have access to and to inspect and examine (and to
take notes with respect to) the books and records, any and all accounts, data
and other documents of Borrower at all reasonable times upon the giving of
reasonable notice of such intent.  Borrower shall also provide to Lender, within
ten (10) days of Lender’s request therefor, such financial statements and
evidence of expenses and earnings as are kept by Borrower and other
documentation and information of Borrower as Lender may reasonably request. 
Furthermore, upon the occurrence and during the continuation of an Event of
Default, Lender shall have the right, at any time and from time to time to audit
the books and records of Borrower.  In the event that Lender audits any such
books and records, Lender shall have the right, in its sole discretion, to
choose the auditor.  Borrower shall be obligated to pay for the reasonable cost
of any such audit.  In addition, Borrower shall deliver to Lender the following:

 

(a)                                 Commencement of Certain Actions.  Promptly
after the commencement thereof, written notice of any action or proceeding
relating to Borrower or the Collateral by or before any court, governmental
agency or arbitral tribunal as to which there is a reasonable possibility of an
adverse determination and which, if adversely determined, would have a Material
Adverse Effect.

 

(b)                                 Additional Information.  Such other
information relating to Borrower or the Collateral, as Lender may from time to
time reasonably request.

 

Section 4.2                                    Insurance.  Borrower shall
maintain insurance coverage on its physical assets and against other business
risks in such amounts and of such types with such insurers (rated A- or higher
by AM Best) as are customarily carried by companies similar in size and nature.

 

20

--------------------------------------------------------------------------------


 

Section 4.3                                    Payment of Taxes.  Borrower shall
pay and discharge all Taxes imposed upon Borrower, upon its income or profits,
or upon any property belonging to Borrower before delinquent, if such failure
would have a Material Adverse Effect; provided, however, that Borrower shall not
be required to pay any such Tax if and so long as the amount, applicability, or
validity thereof shall currently be contested in good faith by appropriate
proceedings and appropriate reserves therefor have been established as
determined by Lender in its reasonable discretion.

 

Section 4.4                                    Maintenance of Existence and
Rights; Ownership.  Borrower shall preserve and maintain its existence as a
corporation, limited liability company or limited partnership, as applicable, in
its state of organization and all of its privileges and rights in the normal
conduct of its business and in accordance with all valid regulations and orders
of any Governmental Authority the failure of which would have a Material Adverse
Effect.

 

Section 4.5                                    Notices.  Borrower shall provide
to Lender:

 

(a)                                 as soon as possible, and in any event within
three (3) Business Days after the receipt of actual knowledge of the occurrence
of a Potential Default or Event of Default continuing on the date of such
statement, a statement of Borrower setting forth the details of such Potential
Default or Event of Default, and the action which Borrower proposes to take with
respect thereto;

 

(b)                                 promptly upon receipt of actual knowledge of
the commencement thereof, written notice of (i) any change to Borrower,
Guarantor or the Collateral that would have a Material Adverse Effect, or
(ii) any action or proceeding relating to Borrower, Guarantor or the Collateral
by or before any court, governmental agency or arbitral tribunal as to which, if
adversely determined, would result in a Material Adverse Effect;

 

(c)                                  promptly upon receipt of actual knowledge
thereof, written notice of any of the following events that would reasonably be
expected to result in a Material Adverse Effect: (i) any default under any
material agreement, contract, or other instrument to which Borrower or Guarantor
or any of Borrower’s or Guarantor’s properties is a party or by which any of
Borrower’s or Guarantor’s properties are bound and which remains uncured beyond
the expiration of the applicable grace period, if any, or any acceleration of
the maturity of any Indebtedness owing by Borrower or Guarantor; and (ii) any
uninsured claim against or affecting Borrower, Guarantor or any of Borrower’s or
Guarantor’s properties; and

 

(d)                                 promptly, and in any event within two
(2) Business Days after knowledge thereof, the intention of Borrower or any of
its Subsidiaries to enter into any transaction described in
Section 4.9(c) hereof.

 

Section 4.6                                    Compliance with Law.  Borrower
shall comply in all material respects with all material Legal Requirements
applicable to Borrower.

 

Section 4.7                                    Authorizations and Approvals. 
Borrower shall promptly obtain, from time to time at Borrower’s own expense, all
such governmental licenses, authorizations, consents, permits and approvals as
may be required to enable Borrower to comply in all material respects with
Borrower’s Obligations.

 

21

--------------------------------------------------------------------------------


 

Section 4.8                                    Listing.  Borrower shall maintain
the quotation of its common stock on the The Nasdaq Global Select Market and
shall comply in all material respects with Borrower’s reporting, filing and
other obligations with the SEC.

 

Section 4.9                                    Pledged Account.

 

(a)                                 Borrower shall keep and maintain, at all
times, at least $15,000,000 in cash in the Pledged Account.

 

(b)                                 If, at any time, the U.S. Dollar Equivalent
of BRL150,000,000 exceeds $72,600,000, Borrower shall deposit cash into the
Pledged Account in the amount of such excess within two (2) Business Days
thereof.

 

(c)                                  Upon the receipt by Borrower or any of its
Subsidiaries of Net Cash Proceeds from (i) the incurrence of any Indebtedness by
Borrower or any of its Subsidiaries (other than Indebtedness owing from one
Subsidiary to another Subsidiary) or (ii) an IPO or the issuance of Equity
Interests by Borrower or any of its Subsidiaries after the Closing Date (other
than Net Cash Proceeds received from the issuance or sale of any Equity
Interests under any stock option or employee incentive plans), within one (1)
Business Day of receipt thereof, Borrower shall deposit to the Pledged Account
an amount equal to the lesser of (A) one hundred percent (100%) of such Net Cash
Proceeds and (B) the outstanding amount of the Obligations.

 

ARTICLE V
NEGATIVE COVENANTS

 

So long as any portion of the Obligations remain outstanding hereunder, and
until payment and performance in full of the Obligations under this Agreement
and the other Loan Documents, Borrower agrees that, without the prior express
written consent of Lender in its sole and absolute discretion:

 

Section 5.1                                    Indebtedness.  Borrower shall not
incur any Indebtedness other than (a) the Obligations hereunder, (b)
intercompany Indebtedness between Borrower and any of its Subsidiaries, (c) debt
in the form of customer deposits and advance payments received in the ordinary
course of business from customers for services purchased in the ordinary course
of business, (d) trade or accounts payable and/or similar obligations, and
accrued expenses, incurred in the ordinary course of business, other than for
borrowed money, (e) the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business,
(f) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance pursuant to reimbursement or indemnification obligations of such
Person, in each case incurring in the ordinary course of business;
(g) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business, (h) Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business and (i) guarantees of Indebtedness
of the Subsidiaries of Borrower in an aggregate principal amount not to exceed
$15,000,000 at any time.

 

Section 5.2                                    Liens.  Borrower shall not create
or suffer to exist any Lien, or cause any other Person to create or suffer to
exist any Lien, upon any of the Collateral other than (a) Liens

 

22

--------------------------------------------------------------------------------


 

granted to Lender to secure the Obligations, (b) Liens on any of Borrower’s
property or assets granted in favor of any Subsidiary to secure intercompany
Indebtedness, (c) Liens arising out of a conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by
Borrower or any of its Subsidiaries in the ordinary course of business,
(d) Liens incurred or deposits made to secure the performance of tenders, bids
or trade or government contracts, or to secure leases, statutory or regulatory
obligations, surety or appeal bonds, performance bonds or other obligations of a
like nature incurred in the ordinary course of business (other than obligations
for the payment of money), (e) zoning restrictions, easements, licenses,
reservations, title defects, rights of others for rights-of-way, utilities,
sewers, electrical lines, telephone lines, telegraph wires, restrictions,
encroachments and other similar charges, encumbrances or title defects and
incurred in the ordinary course of business that do not in the aggregate
materially interfere with in any material respect the ordinary conduct of the
business of Borrower and its Subsidiaries on the properties subject thereto,
(f) Liens incurred in connection with a cash management program established in
the ordinary course of business, (g) Liens on specific items of inventory or
other goods (and the proceeds thereof) of any Person securing such Person’s
obligations in respect of bankers’ acceptances issued or created in the ordinary
course of business for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods, (h) leases, licenses,
subleases and sublicenses of assets in the ordinary course of business,
(i) pledges of goods, the related documents of title and/or other related
documents arising or created in the ordinary course of business or operations as
Liens only for debt to a bank or financial institution directly relating to the
goods or documents on or over which the pledge exists, (j) Taxes, assessments or
other governmental liens not yet due or payable or the payment of which is not
at the time required, (k) workers’ compensation, unemployment insurance and
social security or retirement legislation liens, (l) involuntary Liens securing
judgments for the payment of money not constituting an Event of Default under
Section 7.1(g), and (m) statutory Liens of landlords and Liens of suppliers,
carriers, warehousemen, mechanics, material men and other similar Liens incurred
in the ordinary course of business, so long as in the case of any such Lien, the
obligation secured thereby is not yet due and payable  or the payment of which
is being contested in good faith in appropriate proceedings and for which
appropriate reserves therefor are determined in accordance with GAAP, as
applicable.

 

Section 5.3                                    Restricted Payments.  Borrower
shall not declare or make any distributions, dividend, payment or other
distribution of assets, properties, cash, rights, obligations or securities
(collectively, “Distributions”) on account of any of its Equity Interests, or
purchase, redeem or otherwise acquire for value any of its Equity Interests, or
any warrants, rights or options to acquire such Equity Interests, now or
hereafter outstanding.  Notwithstanding the foregoing, this Section 5.3 does not
prohibit:

 

(a)                                 the repurchase of Equity Interests deemed to
occur upon the exercise of stock options to the extent such Equity Interests
represent a portion of the exercise price of those stock options;

 

(b)                                 payments of cash, dividends, distributions,
advances or other Distributions by Borrower to allow the payment of cash in lieu
of issuing fractional shares upon (i) the exercise of options or warrants or
(ii) the exchange or conversion of Equity Interests of any such Person; and

 

23

--------------------------------------------------------------------------------


 

(c)                                  the repurchase, redemption or other
acquisition or retirement for value of any Equity Interests of Borrower held by
any current or former officer, director, employee or consultant of Borrower or
any of its Subsidiaries pursuant to any equity subscription agreement, stock
option agreement, restricted stock grant, shareholders’ agreement or similar
agreement; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests may not exceed $1,000,000 during
the term of this Agreement.

 

Section 5.4                                    Mergers or Dispositions. 
Borrower shall not liquidate, dissolve, terminate or otherwise cease its
operations, merge into, or consolidate with, any other Person, or Dispose of any
of its assets to any other Person, except that any Person may merge or
consolidate with and into Borrower so long as Borrower is the surviving
corporation and no Change of Control occurs as a result of such merger or
consolidation.

 

Section 5.5                                    Constituent Instruments. 
Borrower shall not change the organizational structure of Borrower or otherwise
materially change, materially amend or materially modify any of the Constituent
Instruments of Borrower.

 

Section 5.6                                    Sale and Leaseback Transactions. 
Borrower shall not enter into any arrangement with any Person providing for the
leasing by Borrower of real or personal property which has been or is to be sold
or transferred by Borrower to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of Borrower, as the case may be.

 

Section 5.7                                    Affiliate Transactions.  Except
as disclosed in the Exchange Act Filings and any compensation paid by Borrower
to Robert F.X. Sillerman in connection with the Guaranty, Borrower shall not
enter into any transaction, including, without limitation, the purchase, sale or
exchange of property or the rendering of any service, with any Affiliate, unless
the terms of such transaction are upon fair and reasonable terms no less
favorable to Borrower or such Affiliate than would obtain in a comparable arm’s
length transaction with a Person not an Affiliate, without the prior written
consent of Lender, or enter into any modification or amendment to any such
contract, agreement or other arrangement not approved by Lender in accordance
with this Section 5.7.

 

ARTICLE VI
CONDITIONS PRECEDENT TO ISSUANCE OF LETTER OF CREDIT

 

Section 6.1                                    Conditions to Issuance of Letter
of Credit.  The obligation of Lender to issue the Letter of Credit hereunder on
the Closing Date is subject to the satisfaction of the following conditions
precedent on or before the Closing Date:

 

(a)                                 Agreement.  Lender shall have received this
Agreement duly executed and delivered by Borrower.

 

(b)                                 Letter of Credit Application.  Lender shall
have received the Letter of Credit Application duly executed and delivered by
Borrower.

 

(c)                                  Security Agreement; Collateral.  Lender
shall have received the Security Agreement duly executed and delivered by
Borrower.  Lender shall have been granted a fully

 

24

--------------------------------------------------------------------------------


 

perfected, first priority security interest in the Collateral which shall
continue to be in effect as of, and after, the Closing Date.

 

(d)                                 Guaranty.  Lender shall have received the
Guaranty duly executed and delivered by Guarantor.

 

(e)                                  Opinion.  Lender shall have received the
legal opinion from the counsel to Borrower, in form and substance satisfactory
to Lender.

 

(f)                                   Performance and Compliance.  Borrower and
Guarantor shall have performed and complied with all agreements and conditions
in this Agreement and the Loan Documents which are required to be performed or
complied with by Borrower and Guarantor, as the case may be, on or prior to the
Closing Date.

 

(g)                                  Collateral Account.  Borrower shall have
deposited at least Fifteen Million ($15,000,000) in the Pledged Account.

 

(h)                                 Bank and Brokerage Statements.  Lender shall
have received copies of Guarantor’s most recent bank and brokerage statements
evidencing, on a combined basis, Unencumbered Liquid Assets (as defined in the
Guaranty) maintained at Lender and/or Affiliates of Lender of not less than Ten
Million Dollars ($10,000,000).

 

(i)                                     Fees; Costs and Expenses.  Lender shall
have received payment of all fees and expenses of Lender in connection with the
issuance of the Letter of Credit and other amounts due and payable by Borrower
on or prior to the date hereof, including the issuance fee described in
Section 2.11 hereof and reimbursement or payment of all reasonable expenses
required to be reimbursed or paid by Borrower hereunder, including reasonable
Attorney Costs of Lender’s counsel, Loeb & Loeb LLP.

 

(j)                                    Other Approvals and Documents.  Lender
shall have received such other approvals, certificates, instruments and
documents as it may have reasonably requested from Borrower.

 

(k)                                 Representations and Warranties.  All of the
representations and warranties of Borrower and Guarantor herein or in any other
Loan Document are and will be true and correct in all material respects both
immediately before and after giving effect to the issuance of the Letter of
Credit, except to the extent such representations and warranties relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

(l)                                     Default.  No Event of Default or
Potential Default shall have occurred and be continuing both immediately before
and after giving effect to the issuance of the Letter of Credit.

 

25

--------------------------------------------------------------------------------


 

ARTICLE VII
EVENTS OF DEFAULT; REMEDIES

 

Section 7.1                                    Events of Default.  An Event of
Default shall exist if any one or more of the following events (herein
collectively called “Events of Default”) shall occur and be continuing:

 

(a)                                 Failure to Pay.  Borrower shall fail to pay
when due: (i) any of the Letter of Credit Obligations; or (ii) any fee, interest
on the Obligations, expense, or other payment required hereunder;

 

(b)                                 Failure to Perform Certain Acts.  Borrower
shall fail to perform or observe any of the terms, covenants, conditions or
provisions of Sections 4.3 4.4, 4.6, 4.8 and 4.9 and Article V hereof;

 

(c)                                  Failure to Perform Generally.  Borrower
shall fail to perform or observe any other covenant, agreement or provision to
be performed or observed under this Agreement or any other Loan Document
applicable to it, and such failure shall not be rectified or cured to Lender’s
satisfaction within thirty (30) days after written notice thereof by Lender to
Borrower;

 

(d)                                 Misrepresentation.  Any representation or
warranty of Borrower in any Loan Document or any amendment to any thereof shall
prove to have been false or misleading in any material respect at the time made
or intended to be effective;

 

(e)                                  Cross-Defaults, etc.  (i) Borrower shall
default in any payment of Indebtedness to Lender or any Affiliate of Lender
(excluding any such payment which is specifically governed by subparagraph
(a) above of this Section 7.1) or any payment of other Indebtedness payable to
any other Person, in each case, beyond any period of grace or forbearance
provided with respect thereto; (ii) Guarantor shall default in any payment of
Indebtedness to Lender or any Affiliate of Lender or any payment of other
Indebtedness in excess of $500,000 payable to any other Person, in each case,
beyond any period of grace or forbearance provided with respect thereto;
(iii) Borrower shall default in the performance of any other agreement, term or
condition contained in any agreement under which any Indebtedness to Lender or
any Affiliate of Lender or any other Indebtedness payable to any other Person in
excess of $500,000 is created if the effect of such default is to cause, or to
permit the holder or holders of such Indebtedness (or any representative on
behalf of such holder or holders) to cause, such Indebtedness to become due
prior to its stated maturity (unless such default shall be expressly waived by
the holder or holders of such Indebtedness or an authorized representative on
their behalf) or any demand is made for payment of any Indebtedness to Lender
any Affiliate of Lender or any other Person in excess of $500,000 which is due
on demand and such demand is not honored within the time period required; or
(iv) Guarantor shall default in the performance of any other agreement, term or
condition contained in any agreement under which any Indebtedness to Lender or
any Affiliate of Lender or any other Indebtedness in excess of $500,000 payable
to any other Person is created if the effect of such default is to cause, or to
permit the holder or holders of such Indebtedness (or any representative on
behalf of such holder or holders) to cause, such Indebtedness to become due
prior to its stated maturity (unless such default shall be expressly waived by
the holder or holders of such Indebtedness or an authorized

 

26

--------------------------------------------------------------------------------


 

representative on their behalf) or any demand is made for payment of any
Indebtedness to Lender any Affiliate of Lender or any other Person in excess of
$500,000 which is due on demand and such demand is not honored within the time
period required;

 

(f)                                   Bankruptcy, etc.  Borrower or Guarantor
shall: (A)(i) apply for or consent to the appointment of a receiver, trustee,
custodian, intervenor, or liquidator of itself or of all or a substantial part
of its assets; (ii) file a voluntary petition in bankruptcy or admit in writing
that it is unable to pay its Indebtedness as it becomes due; (iii) make a
general assignment for the benefit of creditors; (iv) file a petition or answer
seeking reorganization or an arrangement with creditors or to take advantage of
any Debtor Relief Laws; (v) file an answer admitting the material allegations
of, or consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or (vi) take any other
action for the purpose of effecting any of the foregoing; and/or (B) an order,
order for relief, judgment or decree shall be entered by any court of competent
jurisdiction or other competent authority approving a petition seeking
reorganization of Borrower or Guarantor or appointing a receiver, custodian,
trustee, intervenor, or liquidator of Borrower or Guarantor, or of all or
substantially all of its assets, and such order, judgment or decree shall
continue unstayed and in effect for a period of sixty (60) days;

 

(g)                                  Judgments.  A final judgment or order for
the payment of money in excess of $500,000 which shall not be fully covered by
insurance shall be rendered against Borrower or Guarantor, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) a stay of enforcement of such judgment or order, by
reason of a pending appeal or otherwise, shall not be in effect for any period
of sixty (60) consecutive days and which judgment shall have a Material Adverse
Effect in Lender’s reasonable opinion;

 

(h)                                 Repudiation in General, etc.  This Agreement
or any other Loan Document shall, at any time after their respective execution
and delivery and for any reason whatsoever, cease to be in full force and effect
or shall be declared to be null and void (other than by any action on behalf of
Lender), or the validity or enforceability thereof shall be contested by
Borrower or Guarantor; or Borrower or Guarantor shall improperly deny that they
have any further liability or obligation under this Agreement or any of the Loan
Documents to which such Person is a party;

 

(i)                                     Assignments.  If Borrower or Guarantor
attempt to assign their rights and obligations under this Agreement or any of
the other Loan Documents applicable to it or any interest herein or therein;

 

(j)                                    Execution and Attachment.  A writ of
execution or attachment or any similar process shall be issued or levied against
all or any part of or interest in any of the properties or assets of Borrower or
Guarantor which shall have a Material Adverse Effect, or any judgment involving
monetary damages shall be entered against Borrower or Guarantor which shall
become a Lien on its properties or assets or any portion thereof or interest
therein, which shall have a Material Adverse Effect, and such execution,
attachment or similar process is not released, bonded, satisfied, vacated or
stayed within thirty (30) days after its entry or levy;

 

27

--------------------------------------------------------------------------------


 

(k)                                 Seizure.  Seizure or foreclosure of any of
the properties or assets of Borrower or Guarantor pursuant to process of law or
by respect of legal self-help, and which shall have a Material Adverse Effect,
unless said seizure or foreclosure is stayed or bonded in full within sixty (60)
days after the occurrence of same;

 

(l)                                     Lien.  Failure of Lender to have a valid
and perfected first-priority Lien on the Collateral;

 

(m)                             Change of Control.  A Change of Control shall
occur; or

 

(n)                                 Guarantor Event of Default.  An “Event of
Default” shall occur under and as defined in the Guaranty.

 

Section 7.2                                    Remedies.

 

(a)                                 General.  If an Event of Default shall have
occurred and be continuing, then Lender may at any time thereafter: (i)  demand
payment and declare the principal of, and all interest then accrued on, the
Obligations to be forthwith due and payable, whereupon the same shall forthwith
become due and payable with interest, advances, out-of-pocket costs and Attorney
Costs (including those for appellate proceedings), without presentment, demand,
protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind all of which Borrower hereby expressly
waives anything contained herein or in any other Loan Document to the contrary
notwithstanding; and/or (ii) exercise any right, privilege, or power set forth
herein and in any Loan Document; and/or (iii) without notice of default or
demand, pursue and enforce any of Lender’s rights and remedies under the Loan
Documents, or otherwise provided under or pursuant to any Legal Requirement or
agreement.

 

(b)                                 Certain Further Rights.  If an Event of
Default shall occur and be continuing, Lender may exercise in addition to all
other rights and remedies granted to it in this Agreement (including, without
limitation, the right of set-off) and in any other instrument or agreement
securing, evidencing or relating to Borrower’s Obligations, all rights and
remedies of under any applicable law.

 

(c)                                  Lender; Cumulative Rights.  Upon the
occurrence and continuation of an Event of Default, all or any one or more of
the rights, powers, privileges and other remedies available to Lender against
Borrower, Guarantor or the Collateral under any of the other Loan Documents
executed and delivered by, or applicable to, any of them, as the case may be, or
at law or in equity, may be exercised by Lender at any time and from time to
time, whether or not all or any of the Obligations shall be declared due and
payable. Any such actions taken by Lender shall be cumulative and concurrent and
may be pursued independently, singly, successively, together or otherwise, at
such time and in such order as Lender may determine in its sole discretion, to
the fullest extent permitted by law, without impairing or otherwise affecting
the other rights and remedies of Lender permitted by law, equity or contract or
as set forth herein, or by statutes or in the other Loan Documents.  It is the
intention of the parties hereto that no right or remedy hereunder is exclusive
of any other right or remedy or remedies, and that each and every such right or
remedy shall be in addition to any other right or remedy given hereunder under
the Loan Documents or now or hereafter existing at law or in equity or by
statute.  Without

 

28

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing, Borrower agrees that if an Event of
Default is continuing, all rights, remedies or privileges provided to Lender
shall remain in full force and effect until Lender has exhausted all of its
remedies against the Collateral and the Collateral has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Obligations and the
Obligations have been paid in full.

 

(d)                                 Crediting of Monies Recovered.  Any amounts
recovered from Borrower or any other Person after an Event of Default shall be
applied by Lender toward the payment of any interest and/or principal of the
Obligations and/or any other amounts due under the Loan Documents in such order,
priority and proportions as Lender in its sole discretion shall determine.

 

(e)                                  No Duty to Mitigate Damages.  Other than in
respect of its own gross negligence or willful misconduct, Lender shall not be
required to do any act whatsoever or exercise any diligence whatsoever to
mitigate any damages if any Event of Default shall occur and be continuing
hereunder.

 

(f)                                   No Additional Waiver Implied by One
Waiver.  In the event any agreement, warranty, representation or covenant
contained in this Agreement or any Loan Document applicable to it shall be
breached by Borrower and thereafter waived by Lender, such waiver shall be
limited to the particular breach so waived and shall not be deemed to waive any
other breach hereunder.  The failure or delay of Lender to require performance
by Borrower of any provision of this Agreement or any other Loan Document shall
not affect its right to require performance of such provision unless and until
such performance has been waived in writing by Lender in accordance with the
terms hereof.

 

(g)                                  IMMEDIATE DEMAND FOR PAYMENT. 
Notwithstanding anything to the contrary contained herein, in the event that any
Event of Default under Section 7.1(f) shall have occurred, the principal of, and
all interest on, the Obligations shall thereupon become due and payable
concurrently therewith, without any further action by Lender, and without
presentment, demand, protest, notice of default, notice of acceleration, or of
intention to accelerate or other notice of any kind, all of which Borrower
hereby expressly waives.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1                                    Amendments.  Neither this
Agreement nor any other Loan Document, nor any of the terms hereof or thereof,
may be amended, waived, discharged or terminated, unless such amendment, waiver,
discharge, or termination is in writing and signed by Lender, on the one hand,
and Borrower on the other hand.

 

Section 8.2                                    Setoff.  In addition to any
rights and remedies of Lender provided by law or equity, Lender and any assignee
of Lender is authorized at any time and from time to time, without prior notice
to Borrower, any such notice being waived by Borrower to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, Lender or such assignee to or for the credit
or the account of Borrower against any and all of the

 

29

--------------------------------------------------------------------------------


 

Obligations owing to Lender or such assignee, now or hereafter existing,
irrespective of whether or not Lender or such assignee shall have made demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured.  Lender and any such assignee agrees promptly to
notify Borrower after any such setoff and application made by Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

Section 8.3                                    Waiver.  No failure to exercise,
and no delay in exercising, on the part of Lender, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other further exercise thereof or the exercise of any other right. 
The rights of Lender hereunder and under the Loan Documents shall be in addition
to all other rights provided by law.  No modification or waiver of any provision
of this Agreement or any of the other Loan Documents, nor consent to departure
therefrom, shall be effective unless in writing and no such consent or waiver
shall extend beyond the particular case and purpose involved.  No notice or
demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand. 
Subject to the terms of the Loan Documents, Lender (pursuant to the terms
hereof) and Borrower may from time to time enter into agreements amending or
changing any provision of this Agreement or the rights of Lender or Borrower
hereunder, or may grant waivers or consents to a departure from the due
performance of the Obligations of Borrower hereunder.

 

Section 8.4                                    Payment of Expenses.  Borrower
agrees: (i) to pay or reimburse Lender for all reasonable costs and reasonable
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including, without limitation, all reasonable
Attorney Costs of one firm of counsel and one firm of local counsel in each
applicable jurisdiction; and (ii) to pay or reimburse Lender for all costs and
expenses (except for Attorney Costs incurred if Borrower shall prevail in a
finally adjudicated litigation) incurred in connection with the protection and
preservation of the Collateral or the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including, without
limitation, all reasonable Attorney Costs of one firm of counsel and one firm of
local counsel in each applicable jurisdiction.  The foregoing costs and expenses
shall include all search, filing, recording, and fees and taxes related thereto,
and other out-of-pocket expenses incurred by Lender and the cost of independent
public accountants and other outside experts retained by Lender, in each case at
such times as are reasonable.  All amounts due under this Section 8.4 shall be
payable within ten (10) Business Days after demand therefor.  The agreements in
this Section shall survive the repayment of all Obligations.

 

Section 8.5                                    Indemnification by Borrower. 
Whether or not the transactions contemplated hereby are consummated, Borrower
agrees to indemnify, save and hold harmless Lender and its respective
Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against: (i) any and
all claims, demands,

 

30

--------------------------------------------------------------------------------


 

actions or causes of action that are asserted against any Indemnitee by any
Person relating directly or indirectly to a claim, demand, action or cause of
action that such Person asserts or may assert against Borrower, Guarantor or any
Affiliate of Borrower or Guarantor; (ii) any and all claims, demands, actions or
causes of action that may at any time (including at any time following repayment
of the Obligations) be asserted or imposed against any Indemnitee, arising out
of or relating to, the Loan Documents, the Obligations, the use or contemplated
use of the Letter of Credit, or the relationship of Borrower, Guarantor and
Lender under this Agreement or any other Loan Document; (iii) any administrative
or investigative proceeding by any Governmental Authority arising out of or
related to a claim, demand, action or cause of action described in
clauses (i) or (ii) above; and (iv) any and all liabilities (including
liabilities under indemnities), losses, costs or expenses (including, without
limitation, reasonable Attorney Costs of one firm of counsel and one firm of
local counsel in each applicable jurisdiction) that any Indemnitee suffers or
incurs as a result of the assertion of any foregoing claim, demand, action,
cause of action or proceeding, or as a result of the preparation of any defense
in connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, whether or not arising out of the negligence of an
Indemnitee, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding; provided that no Indemnitee shall be
entitled to indemnification for any claim, demand, action, cause of action or
proceeding, determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from its own gross negligence, bad
faith or willful misconduct or for any loss asserted against it by another
Indemnitee, or from Lender’s breach of its obligations under the Loan
Documents.  No Indemnitee shall have any liability for any indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date).  All amounts due under this Section 8.5 shall
be payable within ten (10) Business Days after demand therefor.  The agreements
in this Section shall survive the repayment of all Obligations.

 

Section 8.6                                    Notice.

 

(a)                                 Any notice, demand, request or other
communication which any party hereto may be required or may desire to give
hereunder shall be in writing (except where telephonic instructions or notices
are expressly authorized herein to be given) and shall be deemed to be
effective: (a) if by hand delivery, telecopy or other facsimile transmission, on
the day and at the time on which delivered to such party at the address or fax
numbers specified below, and if such day is not a Business Day, delivery shall
be deemed to have been made on the next succeeding Business Day; (b) if by mail,
on the day on which it is received by the receiving party after being deposited,
postage prepaid, in the United States registered or certified mail, return
receipt requested, addressed to such party at the address specified below; or
(c) if by Federal Express or other reputable express mail service, on the next
Business Day following the delivery to such express mail service, addressed to
such party at the address set forth below; or (d) if by telephone, on the day
and at the time reciprocal communication (i.e., direct communication between two
or more persons, which shall not include voice mail messages) with one of the
individuals named below occurs during a call to the telephone number or numbers
indicated for such party below.  All notices and other communications under this
Agreement shall be given to the parties hereto at the following addresses,
facsimile numbers or telephone numbers:

 

31

--------------------------------------------------------------------------------


 

(i)                                     If to Borrower, at:

 

SFX Entertainment, Inc.
430 Park Avenue, 6th Floor
New York, New York 10022
Attention:                                         Howard Tytel, General Counsel
Telephone:                                   (646) 561-6385 
Fax:                                                                       (646)
417-7393

 

(ii)                                  If to Lender, at:

 

Deutsche Bank AG, New York Branch
345 Park Avenue, 14th Floor
New York, New York 10154
Attention:                                         Corey Kozak
Telephone:                                   (212) 454-1084
Fax:                                                                       (646)
867-1802

 

with a copy to (which will not constitute notice to Lender):

 

Deutsche Bank AG, New York Branch
60 Wall Street, 41st Floor
New York, New York 10005
Attention:                                         Lauryn Hart, Director and
Counsel
Telephone:                                   (212) 250-8229
Fax:                                                                       (212)
797-3363

 

and with a copy to (which will not constitute notice to Lender):

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attention:                                         Kevin M. Eisenberg, Esq.
Telephone:                                   (212) 407-4123
Fax:                                                                       (212)
504-9579

 

(b)                                 Any party may change its address, facsimile
number or telephone number for purposes of this Agreement by giving notice of
such change to the other parties pursuant to this Section 8.6.  When determining
the prior days’ notice required for any notice to be provided by Borrower, the
day the notice is delivered to Lender shall not be counted, but the day of
relevant action shall be counted.  All communications shall be in the English
language.

 

Section 8.7                                    Governing Law.  This Agreement
and the other Loan Documents and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly set forth therein) and the transactions contemplated
hereby and thereby shall be governed by and construed in accordance with the
laws of the State of New

 

32

--------------------------------------------------------------------------------


 

York without giving effect to the conflicts of law principles thereof (other
than Section 5-1401 of the New York General Obligations Law).

 

Section 8.8                                    Waiver of Trial by Jury; No
Marshalling of Assets.  BORROWER AND LENDER HEREBY EXPRESSLY WAIVE ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY
LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
BORROWER AND LENDER HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

Furthermore, Borrower hereby waives any defense or claim based on marshalling of
assets or election of remedies or guaranties.

 

Section 8.9                                    Submission To Jurisdiction;
Waivers.  Borrower hereby submits for itself and its property in any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which Borrower is a party, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York in New York County, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof.  Borrower
consents that any such action or proceeding may be brought in such courts and
Borrower waives any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same.

 

Section 8.10                             Invalid Provisions.  If any provision
of this Agreement is held to be illegal, invalid, or unenforceable under present
or future laws effective during the term of this Agreement, such provision shall
be fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement, unless such
continued effectiveness of this Agreement, as modified, would be contrary to the
basic understandings and intentions of the parties as expressed herein.  If any
provision of this Agreement shall conflict with or be inconsistent with any
provision of any of the other Loan Documents, then the terms, conditions and
provisions of this Agreement shall prevail.

 

Section 8.11                             Entirety.  The Loan Documents embody
the entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof and thereof.

 

33

--------------------------------------------------------------------------------


 

Section 8.12                             Successors and Assigns.

 

(a)                                 In General; Borrower Assignment, etc.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that Borrower may not assign or otherwise transfer any of Borrower’s
rights or Obligations hereunder without the prior written consent of Lender and
Lender may not assign or otherwise transfer any of its rights or obligations
hereunder except in accordance with the provisions of clause (b) of this
Section 8.12.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignment; Participations.  Lender may
assign without the consent of Borrower (except as provided in the last sentence
hereof), to any of Lender’s Affiliates, or the Federal Reserve Bank of New York,
or one or more banks or other entities, or all or a portion of its rights under
this Agreement and the Loan Documents.  Lender and any assignee shall make all
appropriate adjustments in payments under this Agreement for periods prior to
such effective date directly between themselves.  In the event of an assignment
of all or any portion of its rights hereunder, Lender may transfer and deliver
all or any of the property then held by it as security for Borrower’s
Obligations hereunder to the assignee and the assignee shall thereupon become
vested with all the powers and rights herein given to Lender with respect
thereto.  After any such assignment or transfer, Lender shall be forever
relieved and fully discharged from any liability or responsibility in the matter
with respect to the property transferred, and Lender shall retain all rights and
powers hereby given with respect to property not so transferred.  Lender may,
without the prior consent of Borrower, sell participations to any of Lender’s
Affiliates or the Federal Reserve Bank of New York, or one or more banks or
other entities, in or to all or a portion of the Obligations; provided, however,
that in such case Lender shall remain the holder of this Agreement and the
Obligations and accordingly Borrower shall continue to deal solely and directly
with Lender in connection with Lender’s rights under this Agreement and the Loan
Documents.  Lender may, in connection with any assignment or participation or
proposed assignment or proposed participation, disclose to the assignee or
participant or proposed assignee or proposed participant any Information
relating to Borrower furnished to Lender by or on behalf of Borrower, provided,
that, prior to any such disclosure, the assignee or participant or proposed
assignee or proposed participant shall agree to preserve the confidentiality of
any Information related to Borrower received by it from Lender as provided in
Section 8.18 hereof.

 

Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement and the other Loan Documents to
secure obligations of Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, that no such pledge or
assignment shall release Lender from any of its obligations under this Agreement
or any other Loan Document or substitute any such pledgee or assignee for Lender
as a party to this Agreement or any other Loan Document.

 

Section 8.13                             Maximum Interest, No Usury.  Regardless
of any provision contained in any of the Loan Documents, Lender shall never be
entitled to receive, collect or apply as interest on the Obligations any amount
in excess of the Maximum Rate, and, in the event that Lender

 

34

--------------------------------------------------------------------------------


 

ever receives, collects or applies as interest any such excess, the amount which
would be excessive interest shall be deemed to be a partial prepayment of
principal and treated hereunder as such; and, if the principal amount of the
Obligations is paid in full, any remaining excess shall forthwith be paid to
Borrower.  In determining whether or not the interest paid or payable under any
specific contingency exceeds the Maximum Rate, Borrower and Lender shall, to the
maximum extent permitted under applicable law: (a) characterize any
non-principal payment as an expense, fee or premium rather than as interest;
(b) exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread, in equal parts, the total amount of interest
throughout the entire contemplated term of the Obligations so that the interest
rate does not exceed the Maximum Rate; provided that, if the Obligations are
paid and performed in full prior to the end of the full contemplated term
thereof, and if the interest received for the actual period of existence thereof
exceeds the Maximum Rate, Lender shall refund to Borrower the amount of such
excess or credit the amount of such excess against the principal amount of the
Obligations and, in such event, Lender shall not be subject to any penalties
provided by any laws for contracting for, charging, taking, reserving or
receiving interest in excess of the Maximum Rate.

 

Section 8.14                             Headings.  Section headings are for
convenience of reference only and shall in no way affect the interpretation of
this Agreement.

 

Section 8.15                             Patriot Act Notice.  Lender hereby
notifies Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
Patriot Act.

 

Section 8.16                             Multiple Counterparts.  This Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement, and any of the parties hereto may execute
this Agreement by signing any such counterpart.  This Agreement may be executed
and delivered by facsimile or other electronic transmission all with the same
force and effect as if same were a fully executed and delivered original manual
counterpart.

 

Section 8.17                             Confidentiality.  Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed: (a) to its and its Affiliates’ respective
partners, directors, officers, employees, representatives, advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any regulatory authority (and, in
respect thereof, Lender shall use its reasonable efforts to so notify Borrower
of any such request within ten (10) days of receipt by Lender of such request,
it being understood and agreed that the failure by Lender to so notify Borrower
shall not constitute a breach by Lender hereunder); (c) to the extent  required
by applicable laws or regulations or by any subpoena or similar legal process
(and, in respect thereof, Lender shall use its reasonable efforts to so notify
Borrower of its receipt of a subpoena or other similar legal notice within ten
(10) days of such receipt by Lender, it being understood and agreed that the
failure by Lender to so notify Borrower shall not constitute a breach by Lender
hereunder); (d) to any other party to this Agreement; (e) in connection with the
exercise of any remedies hereunder or any suit, action

 

35

--------------------------------------------------------------------------------


 

or proceeding relating to this Agreement or the enforcement of rights hereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section 8.17, to: (i) pursuant to Section 8.12(b) hereof, any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement; or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any Swap Contract or other credit derivative transaction relating to
obligations of the Borrower; (g) with the consent of Borrower; or (h) to the
extent such Information: (x) becomes publicly available other than as a result
of a breach of this Section 8.17 or (y) becomes available to Lender on a
nonconfidential basis from a source other than Borrower.  For the purposes of
this Section 8.17, “Information” means all information received from Borrower
relating to Borrower or its business, other than any such information that is
available to Lender on a nonconfidential basis prior to disclosure by such
Person.  Any Person required to maintain the confidentiality of Information as
provided in this Section 8.17 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Section 8.18                             Construction; Conflict with Other Loan
Documents.  Borrower acknowledges that it and its counsel have reviewed and
revised the Agreement and the Loan Documents, and that the normal rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any other Loan Document or any amendments or exhibits thereto. To the extent the
terms of this Agreement conflict with the terms of any other Loan Document to
which Borrower is a party, the terms hereof shall govern, provided that, nothing
herein shall limit the terms of any other Loan Document to the extent such terms
are more detailed than the terms hereof or otherwise add additional provisions
which are not expressly set forth otherwise herein.

 

Section 8.19                             Further Assurances.  Lender and
Borrower shall, from time to time, execute, acknowledge and deliver, or cause to
be executed, acknowledged and delivered, such supplements hereto and such
further instruments as may reasonably be required for carrying out the intention
of or facilitating the performance of this Agreement and the other Loan
Documents or any other documents, agreements, certificates and instruments to
which Borrower is a party or by which Borrower is bound in connection with this
Agreement.

 

Section 8.20                             Treatment of Certain Information. 
Borrower acknowledges that from time to time financial advisory, investment
banking and other services may be offered or provided to Borrower (in connection
with this Agreement or otherwise) by Lender or by one or more Affiliates of
Lender, and Borrower hereby authorizes Lender to share any information delivered
to Lender by Borrower pursuant to this Agreement, or in connection with the
decision of Lender to enter into this Agreement, to any such Affiliate of
Lender.  Lender hereby agrees to provide notice to Borrower when it shares such
information.

 

[Remainder of Page Intentionally Left Blank.
Signature Page Follows.]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Sheldon Finkel

 

 

Name:

Sheldon Finkel

 

 

Title:

Vice Chairman

 

 

 

 

 

LENDER:

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Corey Kozak

 

 

Name:

Corey Kozak

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Kirk Stafford

 

 

Name:

Kirk Stafford

 

 

Title:

Vice President

 

SIGNATURE PAGE TO
LETTER OF CREDIT AND
REIMBURSEMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

) SS.:

COUNTY OF NEW YORK

)

 

On the 6th day of December, 2013, before me, the undersigned, a notary public in
and for said state, personally appeared Sheldon Finkel, the Vice Chairman of SFX
Entertainment, Inc., personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

/s/ Alyson G. Muldoon

 

Notary Public

 

NOTARY PAGE TO
LETTER OF CREDIT
REIMBURSEMENT AGREEMENT

 

--------------------------------------------------------------------------------